Memorandum: Plaintiff commenced this action seeking damages, including punitive damages, for alleged misrepresentations or concealments by defendants that induced her to invest in a real estate venture. Plaintiff moved for summary judgment, contending that she was induced to invest based upon six specified misrepresentations or concealments. Supreme Court properly determined that factual issues exist with respect to liability on the first, *1108fourth, fifth and sixth alleged misrepresentations. The court erred, however, in awarding summary judgment to plaintiff based upon the remaining alleged misrepresentations. Defendants raised issues of fact by the affidavit of defendant Freud-man, who controverts plaintiff’s assertions that Freudman had concealed the fact that the real estate developer had defaulted on prior loan payments and that Freudman had misrepresented the extent of defendants’ investment in the venture. Thus, summary judgment should have been denied (see, Rogers v Holmes, 217 AD2d 609; Webar, Inc. v Capra, 212 AD2d 594, 596; Weaver v Reynolds, 208 AD2d 714). (Appeals from Judgment of Supreme Court, Richmond County, Amann, Jr., J.— Summary Judgment.) Present — Pine, J. P., Fallon, Callahan, Balio and Boehm, JJ.